Exhibit 10.1 Nov 10, 07 Coates International, Ltd. 2100 Highway 34 & Ridgewood Road, Wall Township, N.J. 07719-9736 Attn: George Coates Dear George: This letter is to confirm the reaffirmation of the bench testing that was conducted by myself and by our Business Development Manager, Mr. Leo Perry within the Coates International, Ltd's headquarters at Wall Township, New Jersey on the 855 cubic inch CSRV engine. It should be noted that the energy use was measured at 27.5 to 30.4% less than what we presently experience with alternate engines. The CSRV Natural Gas fired engine will be used by Well To Wire in all of our future electricalpower generation systems. I am extremely satisfied with the smoothness, the flawless operation, thevery low energy use and the initial power output. We are eagerly looking forward to you being able to ship at least two of these power plants within the next two to three weeks, as we would like to start filling orders within the nextthree months. With these successful results, our five-year business plan will now proceed forward. Best of Regards, Sincerely, /s/ Bryan Cambell Bryan Campbell, P. Eng., President, Well to Wire Energy Inc. 017, 1700 Varsity Estates Drive NW Calgary Alberta TM ZW9 Tel: (403)288-3647Fax: (403)286-3696 1 10-Nov-07ATTACHMENT #1 MEASURED BENCH TEST PERFORMANCE of the 855 in3, In-Line, 4 Cycle CSRV NATURAL GAS ENGINE SIZE ENGINE SPEED #Of GANGED POWER OUTPUT NATURAL GAS USE ENERGY USE ENGINEMAKE (in3) (rpm) ENGINES (kw/h) (scfpd) (btu/kw) (%Improvement) Flied Measured Major Supplier** 496 1,815 1 75 27,000 14,260 0.00% Coates*** 855 10-Nov-07 1,700 1 115 28,800 10,330 27.51% **where the Lower Heating Value (LHV) of the sweet Natural Gas950btu/scf *** where the Lower Heating Value (LHV) of the sweet Natural Gas990btu/scf 017, 1700 Varsity Estates Drive NW Calgary Alberta TM ZW9 Tel: (403)288-3647Fax: (403)286-3696 2
